Opinión disidente emitida por la
Jueza Asociada Señora Pabón Charneco.
Hoy, la mayoría del Tribunal concluye que la contribu-ción impuesta por el Municipio de Vieques mediante la Or-denanza Núm. 34, Serie 2006-2007, es incompatible con la contribución establecida por el Gobierno de Puerto Rico se-*594gún la Ley Núm. 272 de 9 de septiembre de 2003, según enmendada, conocida como Ley del Impuesto sobre el Canon por Ocupación de Habitación del Estado Libre Aso-ciado de Puerto Rico, 13 L.P.R.A. sec. 2271 et seq. Disiento de este curso de acción por entender: que el Municipio de Vieques está facultado en ley para instituir un impuesto por ocupación hotelera; que la Ley Núm. 272, supra, no ocupa el campo en cuanto a la regulación de este tipo de impuesto, y que la contribución establecida por el munici-pio de Vieques no constituye una doble tributación.
I
El caso de autos tiene su origen el 27 de febrero de 2007 cuando el municipio de Vieques aprobó la Ordenanza Núm. 34 con el propósito de establecer un impuesto municipal a los no residentes del municipio que ocuparan habitaciones en hoteles, hoteles de apartamento, hostales, paradores y moteles ubicados en Vieques. El dinero que se recaudara iría destinado al Fondo para el Desarrollo, Mejoramiento y Mantenimiento de la Infraestructura, Ornato y Seguridad del municipio de Vieques en materia de turismo.
El 20 de marzo de 2007, la Compañía de Turismo de Puerto Rico (en adelante Compañía de Turismo) presentó una demanda de injunction y sentencia declaratoria contra el municipio de Vieques. Peticionó que se declarara nula la Ordenanza Núm. 34 y que se paralizara el cobro de la con-tribución establecida mediante esa medida. Argüyó que el municipio de Vieques carecía de la facultad legal para im-poner una contribución sobre ocupación hotelera, toda vez que el campo se encontraba ocupado por la Ley Núm. 272, supra, la cual delegó en la Compañía de Turismo el re-caudo de este tipo de impuesto. Además, la Compañía de Turismo señaló que el arbitrio fijado por la Ordenanza Núm. 34 constituía un esquema ilegal de doble tributación.
*595Por su parte, el municipio de Vieques negó las alegacio-nes de la Compañía de Turismo y sostuvo la legalidad de la contribución establecida según la Ordenanza Núm. 34.
El 18 de mayo de 2007, el Tribunal de Primera Instan-cia celebró una vista en la que ambas partes acordaron que la controversia era estrictamente de derecho. Ello tuvo como resultado que el foro de instancia procediera a resolver la controversia en el caso de autos de forma sumaria.
A tales efectos, el 11 de septiembre de 2007, el tribunal dictó sentencia en la que decretó la nulidad de la Orde-nanza Núm. 34 por entender que la Compañía de Turismo era la única entidad facultada para imponer este tipo de contribución. En consecuencia, el Tribunal de Primera Ins-tancia ordenó que el municipio de Vieques devolviera el dinero que hubiera obtenido mediante la Ordenanza Núm. 34 a los ocupantes que les fuera cobrado o, de ello no ser posible, que remitiera lo percibido a la Compañía de Turismo.
Inconforme, el municipio de Vieques acudió ante el Tribunal de Apelaciones el cual revocó la Sentencia del foro de instancia. El ilustrado tribunal a quo determinó que la Ley Núm. 81 de 30 de agosto de 1991, según enmendada, cono-cida como Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. sec. 4001 et seq.), facultaba al municipio de Vieques a instituir un im-puesto por ocupación hotelera. Concluyó, además, que la Ley Núm. 272, supra, no ocupaba el campo en cuanto a la imposición de tributos relacionados a la industria hotelera y que el arbitrio municipal no constituía una doble tributación. Sostuvo que la contribución impuesta por el municipio recaía sobre el huésped, mientras que el im-puesto de la Compañía de Turismo recaía sobre la hospedería.
Inconforme, la Compañía de Turismo acudió ante nos.
*596II
Según nuestro ordenamiento constitucional, la facultad para imponer contribuciones compete primordialmente a la Asamblea Legislativa. Art. VI, Sec. 2, Constitución de Puerto Rico, L.P.R.A., Tomo 1. Véase, además, HBA Contractors v. Mun. de Ceiba, 166 D.P.R. 443, 453 (2005); Café Rico, Inc. v. Mun. de Mayagüez, 155 D.P.R. 548, 552 (2001). Esa autoridad contributiva es fundamental a la vida del Estado y, por lo tanto, el poder fiscal gubernamental es constitucionalmente de naturaleza amplia y abarcadora. Íd., pág. 553; Continental Ins. Co. v. Srio. de Hacienda, 154 D.P.R. 146, 151 (2001); F.D.I.C. v. Mun. de San Juan, 134 D.P.R. 385, 390-391 (1993).
La Asamblea Legislativa puede delegar en los munici-pios su facultad para imponer contribuciones. Sobre este aspecto, la Sec. 2 del Art. VI de la Constitución de Puerto Rico, supra, ed. 2008, pág. 420, establece que “[e]l poder del Estado Libre Asociado para imponer y cobrar contribu-ciones y autorizar su imposición y cobro por los municipios se ejercerá según se disponga por la Asamblea Legislativa, y nunca será rendido o suspendido”.
En relación con estos fundamentos, se ha señalado que los municipios no tienen un poder inherente, indepen-diente del Estado, para imponer contribuciones. HBA Contractors v. Mun. de Ceiba, supra, pág. 453, citando a Levy, Hijo v. Mun. de Manatí, 151 D.P.R. 292, 299 (2000). Sin embargo, aunque los municipios carecen de un poder inhe-rente para requerir el pago de tributos, la Asamblea Legis-lativa puede delegar en éstos, mediante u mandato claro y expreso, la autoridad para imponer y cobrar contribucio-nes, derechos, arbitrios e impuestos razonables en sus lí-mites territoriales y sobre asuntos que no sean incompatibles con la tributación impuesta por el Estado. Café Rico, Inc. v. Mun. de Mayagüez, supra, pág. 553; F.D.I.C. v. Mun. de San Juan, supra, pág. 391.
*597En Puerto Rico se favorece la interpretación amplia del poder impositivo delegado a los municipios. Café Rico, Inc. v. Mun. de Mayagüez, supra, pág. 553. Tal interpretación responde a una filosofía que tiende a conceder mayores poderes tributarios a los municipios de forma que puedan proveer más servicios directos a sus ciudadanos. Íd.; First Bank de P.R. v. Mun. de Aguadilla, 153 D.P.R. 198, 204 (2001).
Como parte de la delegación hecha a los municipios, la Asamblea Legislativa promulgó la Ley Núm. 81, supra. El estatuto busca otorgar a “los municipios el máximo posible de autonomía y proveerles las herramientas financieras y los poderes y facultades necesarias para asumir un rol central y fundamental en su desarrollo urbano, social y económico”. Art. 1.002 de la Ley Núm. 81, supra, 21 L.P.R.A. sec. 4001.
Entre las diversas facultades que la Ley Núm. 81, supra, otorga a los municipios, se encuentra la autorización concedida a éstos para que puedan imponer algunos tipos de contribuciones o tarifas razonables en sus límites terri-toriales, siempre y cuando, sean compatibles con el Código de Rentas Internas y las leyes de Puerto Rico. Art. 2.002 de la Ley Núm. 81, supra, 21 L.P.R.A. sec. 4052.
Las contribuciones que establezcan los municipios po-drán recaer sobre todos aquellos asuntos en los que el Go-bierno estatal no tenga el campo ocupado. Art. 1.006 de la Ley Núm. 81 (21 L.P.R.A. sec. 4004). Se entiende que el campo está ocupado si se dispone expresamente en la le-gislación estatal que determinada materia será regulada de forma exclusiva por el Estado, o si esa intención puede deducirse de la naturaleza de la legislación al establecer un plan o esquema detallado que abarcadoramente lo re-glamenta todo, demostrando la intención de ocupar el campo. Vélez v. Municipio de Toa Baja, 109 D.P.R. 369, 374 (1980).
*598El poder de imponer contribuciones, así como las demás facultades que se conceden a los municipios en virtud de la Ley Núm. 81, supra, deben interpretarse liberalmente. Art. 1.004 de la Ley Núm. 81, supra, 21 L.P.R.A. sec. 4002. Con ello se busca propiciar el desarrollo e implantación de la política pública enunciada por este estatuto de “garanti-zar a los municipios las facultades necesarias en el orden jurídico, fiscal y administrativo para atender eficazmente las necesidades y el bienestar de sus habitantes”. Íd. Véase, además, Café Rico, Inc. v. Mun. de Mayagüez, supra, págs. 553-554.
Como parte del poder de delegar su facultad de recau-dar impuestos, la Asamblea Legislativa aprobó la Ley Núm. 272, supra. Este estatuto contiene una serie de dis-posiciones que regulan el pago de un impuesto por la ocu-pación de habitaciones en hospederías.(1)
Con el propósito de que el dinero recaudado en virtud de esta medida se invirtiera en el desarrollo turístico de Puerto Rico, se delegó a la Compañía de Turismo la facul-tad de “determinar, tasar, imponer, recaudar, fiscalizar, re-glamentar y distribuir” la contribución que ha de pagarse por la ocupación de habitación que dispone la Ley Núm. 272, supra. Art. 3(a) de la Ley Núm. 272, supra, 13 L.P.R.A. sec. 2271a(a). Véase, además, la Exposición de Motivos de la Ley Núm. 272 (2003 (Parte 2) Leyes de Puerto Rico 2058). A su vez, el estatuto faculta a la Com-pañía de Turismo para investigar, intervenir y sancionar a los violadores de la ley y para instar cualquier acción per-tinente ante un tribunal con el propósito de que ese foro ordene el cese de toda actividad o actuación que atente *599contra los propósitos de este estatuto. Véase el Art. 3 de la Ley Núm. 272, supra, 13 L.P.R.A. sec. 2271a.
Hasta el momento se han discutido algunas instancias en que la Asamblea Legislativa ha delegado su facultad de establecer contribuciones. Sobre ello es importante señalar que, al momento de que cualquier entidad vaya a ejercer la autorización concedida para la fijación de impuestos, se debe tener en cuenta si la imposición del arbitrio consti-tuye una doble tributación.
A tales efectos, en Puerto Rico no existe una prohibición constitucional a la doble tributación. Levy, Hijo v. Mun. de Manatí, supra, pág. 299 esc. 3; Las Piedras Const. Corp. v. Mun. de Dorado, 134 D.P.R. 1018, 1023 (1994). No obs-tante, la intención legislativa en la que se permite la doble tributación debe constar de manera clara y específica, ya que ésta nunca se presume. Íd.; Asoc. Hoteles y Turismo de P.R. v. E.L.A., 131 D.P.R. 814, 819 (1992).
Se constituye un esquema de doble tributación cuando la contribución que ha de imponerse recae sobre un mismo evento económico en el que concurran los elementos si-guientes: (i) la misma propiedad, (ii) la misma entidad gu-bernamental, (iii) el mismo período contributivo, y (iv) el mismo fin. Las Piedras Const. Corp. v. Mun. de Dorado, supra, págs. 1022-1023. Además, hay que analizar el efecto real, práctico-económico, de la imposición del arbi-trio para determinar si de hecho se trata de una doble tributación. Levy, Hijo v. Mun. de Manatí, supra, pág. 299 esc. 3.
III
A priori, soy de opinión que la Ley Núm. 272, supra, no ocupa el campo en cuanto a la reglamentación del im-puesto por ocupación hotelera. Del lenguaje de la Ley Núm. 272, supra, o de su historial legislativo no surge al-guna disposición que demuestre que haya una reglamenta-*600ción estatal exclusiva sobre este tipo de impuesto o que de alguna forma dé a entender que los municipios no puedan fijar un impuesto similar para su beneficio. A contrario sensu, existen varias disposiciones en el estatuto que de-muestran que el impuesto fijado en la Ley Núm. 272, supra, es compatible con otras contribuciones que se esta-blezcan por la ocupación de habitación en hoteles.
Según el Art. 24(a) de la Ley Núm. 272, supra, 13 L.P.R.A. sec. 2271o(a), el impuesto que reglamenta esta medida se cobrará “sobre el canon por ocupación de habitación”. A su vez, el inciso (8) del Art. 2 de la Ley Núm. 272, supra, 13 L.P.R.A. sec. 2271(8), define el canon por ocupación de habitación como:
... la tarifa que deberá cobrar o facturar un hostelero por la ocupación de cualquier habitación de una hospedería, valo-rado en términos de dinero, ya sea recibido en moneda de curso legal o en cualquier otra forma e incluyendo, pero sin limitarse a, entradas en efectivo, cheque de gerente o crédito. La definición de “canon por ocupación de habitación” incluirá, sin limitarse a, el dinero recibido por la hospedería por con-cepto de habitaciones cobradas pero no utilizadas y por con-cepto de penalidades por habitación y por concepto de cuales-quiera cargos, tarifas o impuestos adicionales (fees, resort fees y/o taxes) que cobre un hostelero por concepto de la estadía en una hospedería. (Enfasis suplido.)
Del lenguaje de ambas disposiciones se desprende que el canon por ocupación de habitación sobre el cual recae el impuesto regulado por la Ley Núm. 272, supra, puede in-cluir contribuciones adicionales que se fijen a la tarifa principal por la ocupación de habitación. Por ende, al ana-lizar estos artículos, se desprende que la Ley Núm. 272, supra, da margen a que se les pueda cobrar a los ocupantes de hoteles otros impuestos que no estén contemplados en esa ley.
Por otro lado, el inciso (h) del Art. 24 de la Ley Núm. 272, supra, 13 L.P.R.A. sec. 2271o (h), también demuestra que esta medida no ocupa el campo en cuanto a los impues-*601tos que se fijen por ocupación hotelera. El precepto esta-blece que
... ningún hostelero podrá imponer o cobrar a sus huéspedes cargos denominados como una “contribución”, “derecho”, “im-puesto” o “tarifa” que de cualquier otra forma puedan indicar, o dar a entender, que dicho cargo es establecido por el Estado Libre Asociado de Puerto Rico cuando el cargo no ha sido im-puesto ni será cobrado por el Estado Libre Asociado de Puerto Rico. El hostelero será responsable de detallar dichos cargos en apartados de la factura separados e independientes del cargo por concepto del impuesto. íd.
De una lectura de esta disposición surge nuevamente que la Ley Núm. 272, supra, no prohíbe el que se puedan cobrar otros cargos o impuestos que no estén cobijados por esta medida. Aunque el referido artículo contiene ciertas limita-ciones relacionadas con la fijación y el cobro de cargos sobre la ocupación de habitación, las restricciones impuestas van dirigidas a que se distinga y separe lo que constituye el im-puesto regulado por ese estatuto de cualquier otro cargo o impuesto que se establezca por la ocupación de habitación. Con ello, la Ley Núm. 272, supra, lo que busca es evitar que los cargos adicionales que se facturen por la ocupación de habitación se puedan confundir con impuestos establecidos y cobrados por el Estado Libre Asociado.
En vista de todo lo anterior, resulta forzoso concluir que el lenguaje de la Ley Núm. 272, supra, permite el que se puedan establecer impuestos adicionales distintos al que re-gula el estatuto. Por lo tanto, como la Ley Núm. 272, supra, no ocupa el campo sobre los impuestos por ocupación de ha-bitación, y tomando en consideración que el poder tributario delegado a los municipios se debe interpretar liberalmente, entiendo que el municipio de Vieques puede establecer una contribución por ocupación hotelera, aunque el Estado haya establecido un impuesto sobre tal concepto.
En segundo lugar, entiendo hay varias circunstancias que demuestran que no existe una doble tributación. Por un lado, nos encontramos ante entidades gubernamentales *602distintas. El impuesto que se establece mediante la Ley Núm. 272, supra, es controlado por la Compañía de Tu-rismo, la cual es una corporación pública e instrumentali-dad gubernamental que pertenece al Gobierno de Puerto Rico.(2) En cambio, la contribución establecida por la Orde-nanza Núm. 34 es regulada por el municipio de Vieques, el cual, aunque es una criatura del Estado,(3) goza de amplia autonomía jurídica, fiscal y administrativa para atender las necesidades y el bienestar de sus habitantes según la Ley Núm. 81, supra.
Por otro lado, a pesar de que la contribución impuesta conforme a la Ley Núm. 272, supra, y el impuesto fijado por el municipio de Vieques al amparo de la Ordenanza Núm. 34 recaen sobre la ocupación de habitación, el efecto que tiene la aplicación de estas contribuciones es diferente.
De acuerdo con la Sec. 2 de la Ordenanza Núm. 34, el cargo por ocupación de habitación que el municipio de Vie-ques desea imponer será cobrado de la forma siguiente:
a. Dos dólares ($2.00) por ocupante por habitación por noche de hoteles, hoteles de apartamentos, hostales, hospederías y moteles que operen en el municipio, con capacidad máxima de veinticinco (25) habitaciones.
b. Tres dólares ($3.00) por ocupante por habitación por noche de hoteles, hoteles de apartamentos, hostales, hospederías y moteles que operen en el municipio, que tengan entre veinti-séis (26) a setenta y cinco (75) habitaciones.
c. Cinco dólares ($5.00) por ocupante por habitación por noche de hoteles, hoteles de apartamentos, hostales, hospederías y moteles que operen en el municipio, con capacidad de setenta y seis (76) o más habitaciones. (Enfasis suplido.) Apéndice de la Petición de certiorari, pág. 54.
Por otra parte, en cuanto al impuesto regulado por la Ley Núm. 272, supra, ese estatuto señala que se cobrará *603un impuesto general de nueve por ciento (9%) “sobre el canon por ocupación de habitación”.(4) (Énfasis suplido.) Art. 24 de la Ley Núm. 272, supra, 13 L.P.R.A. sec. 2271o.
De las disposiciones anteriores surge que el impuesto que se establece mediante la Ordenanza Núm. 34 se im-pone a cada una de las personas que ocupen una habita-ción con independencia del costo que conlleve ocupar la habitación.(5) Por otra parte, el impuesto que se regula por la Ley Núm. 272, supra, se cobra por la ocupación de la habitación en general, o sea, que la contribución se va a recaudar del costo total que conlleve la ocupación de la habitación independientemente del número de ocupan-tes.(6)
Por ende, al haber una diferencia entre la aplicación de ambas contribuciones y al haber distintas entidades guber-namentales controlando estos impuestos, resulta forzoso concluir que la contribución establecida por el municipio de Vieques por medio de la Ordenanza Núm. 34 no constituye una doble tributación.
Por último, la opinión mayoritaria concluye que permi-tir que los municipios establezcan contribuciones sobre la ocupación de habitaciones de hotel “socavaría la política pública en materia de desarrollo turístico que la Compañía de Turismo desee implantar en el ejercicio de sus deberes *604ministeriales y redundaría en el perjuicio de la industria turística puertorriqueña”. Opinión mayoritaria, págs. 592-593.
Aunque comprendemos el impacto señalado, entende-mos que el efecto que tenga la contribución establecida me-diante la Ordenanza Núm. 34 sobre el desarrollo de la in-dustria turística en Puerto Rico es un asunto que no le corresponde a los tribunales pasar juicio. Nos encontramos ante un argumento de política pública que no debe ser atendido a través de un dictamen judicial sino mediante legislación al efecto.
En nuestro ordenamiento constitucional, la facultad para formular la política pública del Estado le corresponde a la Rama Legislativa. Domínguez Castro et al. v. E.L.A. II, 178 D.P.R. 375 (2010); Delgado, Ex parte, 165 D.P.R. 170, 192 (2005). Por lo tanto, el que esta Curia se exprese sobre el impacto del impuesto establecido por la Ordenanza Núm. 34 en la industria turística de Puerto Rico es contra-rio al principio de la separación de poderes que permea nuestro sistema republicano de gobierno, según el cual la función de la Rama Judicial es interpretar la ley, no formu-lar política pública, ni mucho menos dirigir su ejercicio.(7)
IV
Por los fundamentos expuestos, disiento respetuosa-mente de la opinión emitida por este Tribunal.

(1) Según el Art. 2(22) de la Ley Núm. 272 (13 L.P.R.A. sec. 2271(22)), el término hospedería incluye:
“... hoteles, condohoteles, hoteles todo incluido, moteles, Paradores, alojamiento suplementario a corto plazo (short term rentals), pequeñas hospederías, casas de hospedaje, hoteles de apartamentos y facilidades recreativas operadas por agencias o instrumentalidades del Estado Libre Asociado de Puerto Rico.”


(2) Véase el Art. 2 de la Ley Núm. 10 de 18 de junio de 1970, según enmendada, conocida como Ley de la Compañía del Turismo de Puerto Rico, 23 L.P.R.A. sec. 671a.


(3) Véase López, Fed. Coms. Unidos v. Mun. de San Juan, 121 D.P.R. 75, 85 (1988), el cual señala que “las municipalidades son entidades de exclusiva creación legislativa o criaturas del Estado”.


O Ese impuesto puede fluctuar entre un siete (7) y un once por ciento (11%), dependiendo del tipo de hospedería. Art. 24 de la Ley Núm. 272 de 9 de septiembre de 2003, según enmendada, conocida como Ley del Impuesto sobre el Canon por Ocupación de Habitación del Estado Libre Asociado de Puerto Rico, 13 L.P.R.A. sec. 2271o.


(6) Según la Ordenanza Núm. 34, por ejemplo, si tres personas ocupan por una noche una habitación de un hotel localizado en el Municipio de Vieques que contenga veinticinco (25) habitaciones o menos, cada una de las personas deberá pagar un impuesto de dos dólares ($2.00) independientemente de cuál sea el cargo total por ocupación, sea cien dólares ($100.00), quinientos dólares ($500.00) o cualquier otra cantidad.


(6) De acuerdo con la Ley Núm. 272, supra, por ejemplo, si se ocupa por una noche una habitación en un hotel que establezca una tarifa de trescientos dólares ($300.00) por ocupación por noche sin que se cobre algún cargo adicional, por lo general, se pagará el impuesto del nueve por ciento (9%), o sea, veintisiete dólares ($27.00) en este caso, independientemente de que la habitación sea ocupada por una (1), dos (2), tres (3) o más personas.


(7) Véase, Art. I, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1; Sánchez et al. v. Srio. de Justicia et al., 157 D.P.R. 360 (2002); Asoc. Fcias. Com. v. Depto. de Salud, 157 D.P.R. 76, 87 (2002), opinión disidente del Juez Asociado Señor Rivera Pérez; Colón Cortés v. Pesquera, 150 D.P.R. 724 (2000).